 



PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT made as of this 10th day of October, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), between ADMA BIOLOGICS, INC., a Delaware corporation (“Pledgor”),
and WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as agent (“Agent”)
for the Lender (as defined below) (in such capacity, together with its
successors and assigns, “Pledgee”).

 

WHEREAS:

 

A.           Pursuant to that certain Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented and/or otherwise modified from time
to time, the “Credit Agreement”), by and among Pledgor, ADMA Plasma Biologics,
Inc., a Delaware corporation (“ADMA Plasma”), ADMA Bio Centers Georgia Inc., a
Delaware corporation (“ADMA Bio Centers”), ADMA BioManufacturing, LLC, a
Delaware limited liability company (“ADMA BioManufacturing” and together with
Pledgor, ADMA Plasma and ADMA Bio Centers, each a “Borrower” and, collectively,
the “Borrowers”), Marathon Healthcare Finance Fund, L.P. (the “Lender”) and
Pledgee, the Lender has agreed to provide certain financial accommodations to
Borrowers;

 

B.            Pledgor legally and beneficially owns the interests specified on
Exhibit A hereto and the corporations, limited liability companies and other
entities set forth on Exhibit A and each other corporation or other entity, the
stock or other equity interests and securities of which are owned or acquired by
Pledgor and described on an addendum hereto from time to time executed by
Pledgor (on the form attached hereto as Exhibit B), and otherwise satisfactory
to Agent and Lender, are referred to herein collectively as the “Pledge
Entities”, and each a “Pledge Entity”; provided that the Pledgor represents and
warrants that, as of the date hereof, the Pledge Entities specified on Exhibit A
are the only Pledge Entities.

 

C.            Pursuant to a Security Agreement dated as of the date hereof by
and among Pledgor, the other entities party thereto as “Debtors” and Pledgee (as
the same may be amended, restated, modified or supplement and in effect from
time to time, the “Security Agreement”), each of Pledgor and the other Borrowers
has granted Pledgee, for its benefit and the benefit of the Lender, a first
priority security interest in, lien upon and pledge of all of such Borrower’s
rights in such Borrower’s Collateral (as defined in the Security Agreement and
the other Collateral Documents).

 

D.           To induce the Lender to enter into the Credit Agreement and to make
the financial accommodations available to Pledgor and each other Borrower under
the Credit Agreement, and in order to secure the payment and performance by each
Borrower of the Obligations, Pledgor has agreed to pledge to Pledgee, for the
benefit of Lender, all of the capital stock and other equity interests and
securities (the “Pledged Equity”) of the Pledge Entities now or hereafter owned
or acquired by such Pledgor to secure the Obligations.

 







 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender to provide certain financial accommodations under the Credit Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Pledgor hereby agrees with Pledgee as follows:

 

1.             Defined Terms. Unless otherwise defined herein, all capitalized
terms used herein shall have the meanings given them in the Credit Agreement.

 

2.             Pledge.

 

(a)          Pledgor hereby pledges, assigns, hypothecates, transfers, delivers
and grants to Pledgee, for the benefit of Lender, a first lien on and first
priority perfected security interest in (i) all of the Pledged Equity and other
equity interests of the Pledge Entities now owned or hereafter acquired by such
Pledgor (collectively, the “Pledged Interests”), (ii) any other shares of
Pledged Equity hereafter pledged or referred to be pledged to Pledgee pursuant
to this Agreement; (ii) all “investment property” as such term is defined in
§9-102(a)(49) of the UCC (as defined below) with respect thereto; (iv) any
“security entitlement” as such term is defined in § 8-102(a)(17) of the UCC with
respect thereto; (v) all books and records relating to the foregoing; and (vi)
all Accessions and Proceeds (as each is defined in the UCC) of the foregoing,
including, without limitation, all distributions (cash, stock, or otherwise),
dividends, stock dividends, securities, cash, instruments, rights to subscribe,
purchase, or sell, and other property, rights, and interest that such Pledgor is
at any time entitled to receive or is otherwise distributed in respect of, or in
exchange for, any or all of the Pledged Collateral (as defined below), and
without affecting the obligations of any Pledgor under any provision of the
Security Agreement, in the event of any consolidation or merger in which any
Pledgor is not the surviving corporation, all shares of each class or Pledged
Equity of the successor entity formed by or resulting from such consolidation or
merger (the collateral described in clauses (i) through (vi) of this Section 2
being collectively referred to as the “Pledged Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations. All of
the Pledged Interests now owned by Pledgor which are presently represented by
certificates are listed on Exhibit A hereto, which certificates, with undated
assignments separate from certificates or stock/membership interest powers duly
executed in blank by such Pledgor and irrevocable proxies, are being delivered
to Pledgee simultaneously herewith. Upon the creation or acquisition of any new
Pledged Interests, Pledgor shall execute an Addendum in the form of Exhibit B
attached hereto (a “Pledge Addendum”). Any Pledged Collateral described in a
Pledge Addendum executed by Pledgor shall thereafter be deemed to be listed on
Exhibit A hereto. Pledgee shall maintain possession and custody of the
certificates representing the Pledged Interests and any additional Pledged
Collateral.

 

(b)          Each Pledged Interest consisting of either (i) a membership
interest in a Person that is a limited liability company or (ii) a partnership
interest in a Person that is a partnership (if any)and, in the case of clause
(i) and (ii), (x) is not and will not be evidenced by a certificate and (2) is
not and will not be deemed a “security” governed by Article 8 of the UCC.

 



2



 

3.             Representations and Warranties of Pledgors. Pledgor represents
and warrants to Pledgee, and covenants to Pledgee, that:

 

(a)          Exhibit A sets forth (i) the authorized capital stock and other
equity interests of each Pledge Entity, (ii) the number of shares of capital
stock and other equity interests of each Pledge Entity that are issued and
outstanding as of the date hereof, and (iii) the percentage of the issued and
outstanding shares of capital stock and other equity interests of each Pledge
Entity held by such Pledgor. Such Pledgor is the record and beneficial owner of,
and has good and marketable title to, the Pledged Interests of such Pledgor, and
such shares are and will remain free and clear of all pledges, liens, security
interests and other encumbrances and restrictions whatsoever, except the liens
and security interests in favor of Pledgee created by this Agreement (other than
Liens in favor of Oxford Finance LLC, which shall be released on the Closing
Date) and Permitted Liens;

 

(b)          Except as set forth on Exhibit A, there are no outstanding options,
warrants or other similar agreements with respect to the Pledged Interests or
any of the other Pledged Collateral;

 

(c)          This Agreement is the legal, valid and binding obligation of
Pledgor, enforceable against Pledgor in accordance with its terms except to the
extent that such enforceability is subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance and moratorium laws and other laws of
general application affecting enforcement of creditors’ rights generally, or the
availability of equitable remedies, which are subject to the discretion of the
court before which an action may be brought;

 

(d)          The Pledged Interests have been duly and validly authorized and
issued, are fully paid and non-assessable, and the Pledged Interests listed on
Exhibit A constitute all of the issued and outstanding capital stock or other
equity interests of the Pledge Entities;

 

(e)          No consent, approval or authorization of or designation or filing
with any governmental or regulatory authority on the part of any Pledgor is
required in connection with the pledge and security interest granted under this
Agreement;

 

(f)           The execution, delivery and performance of this Agreement will not
violate, in any material respect, any provision of any applicable law or
regulation or of any order, judgment, writ, award or decree of any court,
arbitrator or governmental authority, which are applicable to any Pledgor, or of
the articles or certificate of incorporation, certificate of formation, bylaws
or any other similar organizational documents of any Pledgor or any Pledge
Entity or of any securities issued by any Pledgor or any Pledge Entity or of any
mortgage, indenture, lease, contract, or other agreement, instrument or
undertaking to which any Pledgor or any Pledge Entity is a party or which is
binding upon any Pledgor or any Pledge Entity or upon any of the assets of any
Pledgor or any Pledge Entity, and will not result in the creation or imposition
of any lien, charge or encumbrance on or security interest in any of the assets
of any Pledgor or any Pledge Entity, except as otherwise contemplated by this
Agreement;

 

(g)          The pledge, assignment and delivery of the Pledged Interests and
the other Pledged Collateral pursuant to this Agreement creates a valid first
lien on and perfected first priority security interest in such Pledged Interests
and Pledged Collateral and the proceeds thereof in favor of Pledgee, subject to
no prior pledge, lien, mortgage, hypothecation, security interest, charge,
option or encumbrance or to any agreement purporting to grant to any third party
a security interest in the property or assets of Pledgor which would include the
Pledged Interests or any other Pledged Collateral (other than Liens in favor of
Oxford Finance LLC, which shall be released simultaneously with the purchase of
the Notes on the Closing Date). Until this Agreement is terminated pursuant to
Section 11 hereof, Pledgor covenants and agrees that it will defend, for the
benefit of Pledgee, Pledgee’s right, title and security interest in and to the
Pledged Interests, the other Pledged Collateral and the proceeds thereof against
the claims and demands of all other persons or entities; and

 



3



 

(h)          No Pledgor nor any Pledged Entity (i) will become a person whose
property or interests in property are blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism (66 Fed. Reg. 49079(2001), (ii) will engage in any dealings or
transactions prohibited by Section 2 of such executive order, or (iii) will
otherwise become a person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
Office of Foreign Asset Control regulation or executive order.

 

4.             Dividends, Distributions, Etc. If, prior to the Payment in Full
of the Obligations, any Pledgor shall receive any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital, or
issued in connection with any reorganization, merger or consolidation), or any
options or rights, whether as an addition to, in substitution for, or in
exchange for any of the Pledged Interests or otherwise, such Pledgor agrees, in
each case, to accept the same as Pledgee’s agent and to hold the same in trust
for Pledgee, and to deliver the same promptly (but in any event within five (5)
days) to Pledgee in the exact form received, with the endorsement of such
Pledgor when necessary and/or with appropriate undated assignments separate from
certificates or stock powers duly executed in blank, to be held by Pledgee
subject to the terms hereof, as additional Pledged Collateral. The applicable
Pledgor shall promptly deliver to Pledgee (i) a Pledge Addendum with respect to
such additional certificates, and (ii) any financing statements or amendments to
financing statements as requested by Pledgee. Pledgor hereby authorizes Pledgee
to attach each such Pledge Addendum to this Agreement. Except as provided in
Section 5(b) below, all sums of money and property so paid or distributed in
respect of the Pledged Interests which are received by any Pledgor shall, until
paid or delivered to Pledgee, be held by Pledgor in trust as additional Pledged
Collateral.

 

5.             Voting Rights; Dividends; Certificates.

 

(a)          So long as no Event of Default has occurred and is continuing,
Pledgor shall be entitled (subject to the other provisions hereof, including,
without limitation, Section 8 below) to exercise its voting and other consensual
rights with respect to the Pledged Interests and otherwise exercise the
incidents of ownership thereof in any manner not inconsistent with this
Agreement, the Credit Agreement and/or any of the other Loan Documents. Pledgor
hereby grants to Pledgee or its nominee, an irrevocable proxy to exercise all
voting, corporate and limited liability company rights relating to the Pledged
Interests in any instance, which proxy shall be effective, at the discretion of
Pledgee (as determined, and to be exercised, at the direction of Lender), upon
the occurrence and during the continuance of an Event of Default. Upon the
request of Pledgee at any time, Pledgor agrees to deliver to Pledgee such
further evidence of such irrevocable proxy or such further irrevocable proxies
to vote the Pledged Interests as Pledgee may request.

 



4



 

(b)          So long as no Event of Default shall have occurred and be
continuing, Pledgor shall be entitled to receive cash dividends or other
distributions made in respect of the Pledged Interests, to the extent permitted
to be made pursuant to the terms of the Credit Agreement. Upon the occurrence
and during the continuance of an Event of Default, in the event that any
Pledgor, as record and beneficial owner of the Pledged Interests, shall have
received or shall have become entitled to receive, any cash dividends or other
distributions in the ordinary course, such Pledgor shall deliver to Pledgee, and
Pledgee shall be entitled to receive and retain, for the benefit of Pledgee and
the Lender, all such cash or other distributions as additional security for the
Obligations.

 

(c)          Subject to any sale or other disposition by Pledgee of the Pledged
Interests, any other Pledged Collateral or other property pursuant to this
Agreement, upon the Payment in Full and the termination of this Agreement
pursuant to Section 11 hereof, the liens and security interests hereby granted
shall automatically terminate and all rights to the Pledged Interests, the other
Pledged Collateral and any other property then held as part of the Pledged
Collateral in accordance with the provisions of this Agreement shall revert to
the applicable Pledgor and the Secured Party, promptly following such
termination, will deliver possession of the Pledged Interests, the other Pledged
Collateral and any other property then held as part of the Pledged Collateral to
the applicable Pledgor or to such other persons or entities as shall be legally
entitled thereto.

 

(d)          Pledgor shall cause all Pledged Interests (other than the Pledged
Interests consisting of limited liability company interests) to be certificated
at all times while this Agreement is in effect.

 

6.             Rights of Pledgee. Pledgee shall not be liable for failure to
collect or realize upon the Obligations or any collateral security or guaranty
therefor, or any part thereof, or for any delay in so doing, nor shall Pledgee
be under any obligation to take any action whatsoever with regard thereto. Any
or all of the Pledged Interests held by Pledgee hereunder may, if an Event of
Default has occurred and is continuing, without notice, be registered in the
name of Pledgee or its nominee, and Pledgee or its nominee may thereafter
without notice exercise (at the direction of Lender) all voting and corporate
rights at any meeting with respect to any Pledge Entity and exercise any and all
rights of conversion, exchange, subscription or any other rights, privileges or
options pertaining to any of the Pledged Interests as if it were the absolute
owner thereof, including, without limitation, the right to vote in favor of, and
to exchange at its discretion (at the direction of Lender) any and all of the
Pledged Interests upon the merger, consolidation, reorganization,
recapitalization or other readjustment with respect to any Pledge Entity or upon
the exercise by any Pledge Entity, any Pledgor or Pledgee of any right,
privilege or option pertaining to any of the Pledged Interests, and in
connection therewith, to deposit and deliver any and all of the Pledged
Interests with any committee, depository, transfer agent, registrar or other
designated agency upon such terms and conditions as Pledgee may reasonably
determine, all without liability except to account for property actually
received by Pledgee, but Pledgee shall have no duty to exercise any of the
aforesaid rights, privileges or options and shall not be responsible for any
failure to do so or delay in so doing.

 



5



 

7.             Remedies. Upon the occurrence and during the continuance of an
Event of Default, Pledgee may (and, at the direction of Lender, shall) exercise
in respect of the Pledged Collateral, in addition to other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a secured party under the Uniform Commercial Code (“UCC”) of the jurisdiction
applicable to the affected Pledged Collateral from time to time. Without
limiting the foregoing, Pledgee may (and, at the direction of Lender, shall),
without demand of performance or other demand, advertisement or notice of any
kind (except the notice specified below of time and place of public or private
sale) to or upon any Pledgor or any other person or entity (all and each of
which demands, advertisements and/or notices are hereby expressly waived), upon
the occurrence and during the continuance of an Event of Default forthwith
collect, receive, appropriate and realize upon the Pledged Collateral, or any
part thereof, and/or may forthwith date and otherwise fill in the blanks on any
assignments separate from certificates or stock power or otherwise sell, assign,
give an option or options to purchase, contract to sell or otherwise dispose of
and deliver said Pledged Collateral, or any part thereof, in one or more
portions at one or more public or private sales or dispositions, at any exchange
or broker’s board or at any of Pledgee’s offices or elsewhere upon such terms
and conditions as Pledgee may deem advisable and at such prices as it may deem
best, for any combination of cash and/or securities or other property or on
credit or for future delivery without assumption of any credit risk, with the
right to Pledgee or Lender (or the designee of either of them) upon any such
sale, public or private, to purchase the whole or any part of said Pledged
Collateral so sold, free of any right or equity of redemption in Pledgor, which
right or equity is hereby expressly waived or released. Pledgee (at the
direction of Lender) shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization, sale or disposition, after
deducting all costs and expenses of every kind incurred therein or incidental to
the safekeeping of any and all of the Pledged Collateral or in any way relating
to the rights of Pledgee hereunder, including reasonable attorneys’ fees and
legal expenses, to the payment, in whole or in part, of the Obligations, in such
order as Pledgee (at the direction of Lender) may elect. Pledgor shall remain
liable for any deficiency remaining unpaid after such application. Only after so
paying over such net proceeds and after the payment by Pledgee (at the direction
of Lender) of any other amount required by any provision of law, including,
without limitation, Section 9-608 of the UCC, need Pledgee (at the direction of
Lender) account for the surplus, if any, to any Pledgor. Pledgor agrees that
Pledgee need not give more than ten (10) days’ notice of the time and place of
any public sale or of the time after which a private sale or other intended
disposition is to take place and that such notice is reasonable notification of
such matters. No notification need be given to any Pledgor if it has signed
after default a statement renouncing or modifying any right to notification of
sale or other intended disposition. Notwithstanding any provision in any
operating agreement or shareholder agreement of any issuer of the Pledged
Collateral or the Delaware Limited Liability Company Act or the Business
Corporation Law of the State of New York to the contrary, the undersigned
constituting all of the members and/or shareholders of each issuer hereby
acknowledge that such member and/or shareholder, as applicable, may pledge to
the Pledgee all of such member’s and/or shareholder’s right, title and interest
in such issuer, and upon foreclosure the successful bidder (which may include
the Pledgee or Lender) will be deemed admitted as a member and/or shareholder,
as applicable, of such issuer, and will automatically succeed to all of such
pledged right, title and interest, including without limitation such members’
and/or shareholder’s limited liability company and equity interests, right to
vote and participate in the management and business affairs of the issuer, right
to a share of the profits and losses of the issuer and right to receive
distributions from the issuer.

 



6



 

8.             No Disposition, Etc. Until the irrevocable Payment in Full of the
Obligations, Pledgor agrees that it will not sell, assign, transfer, exchange,
or otherwise dispose of, or grant any option with respect to, the Pledged
Interests or any other Pledged Collateral, nor will any Pledgor create, incur or
permit to exist any pledge, lien, mortgage, hypothecation, security interest,
charge, option or any other encumbrance with respect to any of the Pledged
Interests or any other Pledged Collateral, or any interest therein, or any
proceeds thereof, except for the lien and security interest of Pledgee provided
for by this Agreement, the Security Agreement, the other Collateral Documents
and Permitted Liens.

 

9.             Sale of Pledged Interests.

 

(a)          Pledgor recognizes that Pledgee may be unable to effect a public
sale or disposition (including, without limitation, any disposition in
connection with a merger of a Pledge Entity) of any or all the Pledged Interests
by reason of certain prohibitions contained in the Securities Act, and
applicable state securities laws, but may be compelled to resort to one or more
private sales or dispositions thereof to a restricted group of purchasers who
will be obliged to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof. Pledgor acknowledges and agrees that any such private sale or
disposition may result in prices and other terms (including the terms of any
securities or other property received in connection therewith) less favorable to
the seller than if such sale or disposition were a public sale or disposition
and Pledgor agrees that it is not commercially unreasonable for Pledgee to
engage in any such private sales or dispositions under such circumstances.
Pledgee shall be under no obligation to delay a sale or disposition of any of
the Pledged Interests in order to permit any Pledgor or a Pledge Entity to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Pledgor or a Pledge Entity would
agree to do so.

 

(b)          Pledgor further agrees to do or cause to be done all such other
acts and things as may be reasonably necessary to make such sales or
dispositions of the Pledged Interests valid and binding and in compliance with
any and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sales or dispositions,
all at such Pledgor’s expense; provided that no Pledgor shall have any
obligation to register the Pledged Interests as securities under the Securities
Act or the applicable state securities laws solely by virtue of this Section
9(b). Pledgor further agrees that a breach of any of the covenants contained in
Sections 4, 5(a), 5(b), 8, 9 and 24 will cause irreparable injury to Pledgee and
that Pledgee has no adequate remedy at law in respect of such breach and, as a
consequence, agrees, without limiting the right of Pledgee to seek and obtain
specific performance of other obligations of Pledgor contained in this
Agreement, that each and every covenant referenced above shall be specifically
enforceable against Pledgor, and Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred and is continuing.

 



7



 

(c)          Pledgor further agrees not to exercise any and all rights of
subrogation it may have against a Pledge Entity upon the sale or disposition of
all or any portion of the Pledged Collateral by Pledgee pursuant to the terms of
this Agreement until the termination of this Agreement in accordance with
Section 11 below.

 

10.          No Waiver; Cumulative Remedies. Pledgee shall not by any act,
delay, omission or otherwise be deemed to have waived any of its remedies
hereunder, and no waiver by Pledgee shall be valid unless in writing and signed
by Pledgee, and then only to the extent therein set forth. A waiver by Pledgee
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which Pledgee would otherwise have on any further
occasion. No course of dealing between any Pledgor and Pledgee and no failure to
exercise, nor any delay in exercising on the part of Pledgee or the Lender of,
any right, power or privilege hereunder or under the other Loan Documents shall
impair such right or remedy or operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law or in the Credit Agreement.

 

11.          Termination. This Agreement and the Liens and security interests
granted hereunder shall automatically terminate and Pledgee, at Pledgor’s sole
cost and expense, shall promptly following such termination return any Pledged
Interests or other Pledged Collateral then held by Pledgee in accordance with
the provisions of this Agreement to Pledgor upon the Payment in Full of the
Obligations and the termination of the Credit Agreement.

 

12.          Possession of Collateral. Beyond the exercise of reasonable care to
assure the safe custody of the Pledged Interests in the physical possession of
Pledgee pursuant hereto, neither Pledgee, nor any nominee of Pledgee, shall have
any duty or liability to collect any sums due in respect thereof or to protect,
preserve or exercise any rights pertaining thereto (including any duty to
ascertain or take action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to the Pledged Collateral and any
duty to take any necessary steps to preserve rights against any parties with
respect to the Pledged Collateral), and shall be relieved of all responsibility
for the Pledged Collateral upon surrendering them to any Pledgor. Pledgor
assumes the responsibility for being and keeping itself informed of the
financial condition of a Pledge Entity and of all other circumstances bearing
upon the risk of non-payment of the Obligations, and Pledgee shall have no duty
to advise any Pledgor of information known to Pledgee regarding such condition
or any such circumstance. Pledgee shall have no duty to inquire into the powers
of a Pledge Entity or its officers, directors, managers, members, partners or
agents thereof acting or purporting to act on its behalf.

 

13.          Pledgee Appointed Attorney-In-Fact. Pledgor hereby irrevocably
appoints Pledgee as such Pledgor’s attorney-in-fact, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor or otherwise,
from time to time in Pledgee’s discretion, to take any action and to execute any
instrument that Pledgee deems reasonably necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation, to receive,
endorse and collect all instruments made payable to such Pledgor representing
any dividend, interest payment or other distribution in respect of the Pledged
Collateral or any part thereof and to give full discharge for the same, when and
to the extent permitted by this Agreement; provided that the power of attorney
granted hereunder shall only be exercised by Pledgee after the occurrence and
during the continuance of an Event of Default.

 



8



 

14.          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing by registered or
certified mail a copy thereof to such party at the address for such notices to
it under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof five (5) business days after
the mailing thereof. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. Notwithstanding
the foregoing, Pledgee may enforce its rights and remedies in any other
jurisdiction of its choosing, including any jurisdiction applicable to the
Pledged Collateral. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

15.          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party; provided that a facsimile, .pdf or
similar electronically transmitted signature shall be considered due execution
and shall be binding upon the signatory thereto with the same force and effect
as if the signature were an original signature.

 

16.          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

17.          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 



9



 

18.          ENTIRE AGREEMENT; AMENDMENTS. THIS AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, SUPERSEDES ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS
BETWEEN ANY PLEDGOR, PLEDGEE, THEIR AFFILIATES AND PERSONS ACTING ON THEIR
BEHALF WITH RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT,
TOGETHER WITH THE OTHER LOAN DOCUMENTS AND THE OTHER INSTRUMENTS REFERENCED
HEREIN AND THEREIN, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH
HEREIN OR THEREIN, NEITHER PLEDGEE NOR PLEDGOR MAKES ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS. AS OF THE DATE
OF THIS AGREEMENT, THERE ARE NO UNWRITTEN AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE MATTERS DISCUSSED HEREIN. EXCEPT AS SET FORTH IN SECTION 2(A)
HEREOF, NO PROVISION OF THIS AGREEMENT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED
OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY PLEDGOR AND PLEDGEE.

 

19.          Notices. All notices, approvals, requests, demands and other
communications hereunder shall be delivered or made in the manner set forth in,
and shall be effective in accordance with the terms of, the Credit Agreement, in
the case of communications to the Agent, directed to the notice address set
forth in the Security Agreement.

 

20.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
Pledgor shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Pledgee. Pledgee may assign its rights
hereunder without the consent of Pledgor, in which event such assignee shall be
deemed to be Pledgee hereunder with respect to such assigned rights.

 

21.          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.

 

22.          Survival. All representations, warranties, covenants and agreements
of Pledgor and Pledgee shall survive the execution and delivery of this
Agreement.

 

23.          Further Assurances. Pledgor agrees that it will, at any time and
from time to time upon the reasonable written request of Pledgee, execute and
deliver all assignments separate from certificates or stock powers, financing
statements and such further documents and do such further acts and things as
Pledgee may reasonably request consistent with the provisions hereof in order to
carry out the intent and accomplish the purpose of this Agreement and the
consummation of the transactions contemplated hereby.

 

24.          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

25.          Pledgee Authorized. Pledgor hereby authorizes Pledgee to file one
or more financing or continuation statements and amendments thereto (or similar
documents required by any laws of any applicable jurisdiction) relating to all
or any part of the Pledged Interests or other Pledged Collateral without the
signature of such Pledgor.

 



10



 

26.          Pledgor Acknowledgement. Pledgor acknowledges receipt of an
executed copy of this Agreement. Pledgor waives the right to receive any amount
that it may now or hereafter be entitled to receive (whether by way of damages,
fine, penalty, or otherwise) by reason of the failure of Pledgee to deliver to
any Pledgor a copy of any financing statement or any statement issued by any
registry that confirms registration of a financing statement relating to this
Agreement.

 

[Signature Pages Follow]

 



11



 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their duly authorized officers on the date first
above written.

 

PLEDGOR:

 

ADMA BIOLOGICS, INC.

 

By:/s/ Brian Lenz
Name: Brian Lenz
Title: Vice President

 



SIGNATURE PAGE TO
PLEDGE AGREEMENT

 







 

PLEDGEE:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent

 

By:/s/ Jennifer K. Anderson
Name: Jennifer K. Anderson
Title: Assistant Vice President

 



SIGNATURE PAGE TO
PLEDGE AGREEMENT

 







 

ACKNOWLEDGEMENT

 

Notwithstanding anything to the contrary contained in any operating agreement,
shareholder agreement, organizational document or business corporation or
limited liability company law of the state of formation of any Pledged Entity,
each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Pledge Agreement, (ii) agrees promptly to note on its books and
records the grant of the security interest in the stock or other equity
interests of the undersigned as provided in such Pledge Agreement, (iii)
acknowledges that any member and/or shareholder of any Pledge Entity may pledge,
grant a security interest in, or hypothecate all or a portion of such member’s
and/or shareholder’s right, title and interest in such Pledged Entity and upon
foreclosure the successful bidder (which may include Agent or its designee) will
be deemed admitted as a member and/or shareholder, as applicable, of such
Pledged Entity and will automatically succeed to all of such pledged right,
title and interest, including, without limitation, such member’s and/or
shareholder’s equity interests, right to vote and participate in the management
and business affairs of the Pledged Entity, right to a share of the profits and
losses of the Pledged Entity and right to receive distributions from the Pledged
Entity; (iv) waives any restrictions on the Agent’s ability and/or right to sell
any equity interests in such Pledged Equity, (v) consents to the transactions
contemplated by the foregoing Pledge Agreement; (vi) waives any and all
obligations of the members and/or shareholders of any Pledged Entity to notify
such Pledged Entity’s other members and/or shareholders of any of the actions
set forth in the foregoing clause “(iii)” (each, a “Transfer”), (vii) waives any
and all rights of first refusal in connection with any Transfer and
(viii) acknowledges that no stock or membership interest certificate shall
require that any restrictive legend be included thereon, including without
limitation, any legend restricting the sale, pledge, hypothecation or other
transfer of the equity interests evidenced by such certificate.

 

Dated: October 10, 2017

 

[Remainder of page intentionally left blank.

Signature page follows.]

 







 

PLEDGED ENTITIES:

 

ADMA PLASMA BIOLOGICS, INC.

 

By:/s/ Brian Lenz
Name: Brian Lenz
Title: Vice President

 

ADMA BIO CENTERS GEORGIA INC.

 

By:/s/ Brian Lenz
Name: Brian Lenz
Title: Vice President

 

ADMA BIOMANUFACTURING, LLC

 

By:/s/ Brian Lenz
Name: Brian Lenz
Title: Vice President

 

SIGNATURE PAGE TO
ACKNOWLEDGMENT TO
PLEDGE AGREEMENT

 